Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 8/23/2021, the Applicant has filed a response on 11/23/2021 amending claims 1, 4-6, 8-9 and 18. Claims 19-20 have been cancelled. No claim has been added. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-18 are pending in this application.

Previous objections to the Drawings are withdrawn in view of Applicant’s amendments filed on 11/23/2021.

Previous claim objection is withdrawn in view of Applicant’s amendments filed on 11/23/2021.

Previous interpretation under 112(f) is withdrawn in view of Applicant’s arguments filed on 11/23/2021.

Previous rejections under 112(b) are withdrawn in view of Applicant’s amendments filed on 11/23/2021.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when the first grayscale value and the second grayscale value have a same value as each other at a reference time point, a change in the second stress at the reference time point is greater than a change in the first stress at the reference time point” as claimed in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that Fig. 6, does not show having grayscale values being a same value at a certain reference time point, while having a change in second stress at the certain reference time point being greater than a change in first stress at that certain reference time point.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “when the first grayscale value and the second grayscale value have a same value as each other at a reference time point, a change in the second stress at the reference time point is greater than a change in the first stress at the reference time point”. However, it is unclear how changes in stress take place at a reference time point and at a same grayscale value, and consequently how a change in the second stress at the reference time point is greater than a change in the first stress at the reference time point, when the first grayscale value and the second grayscale value have a same value as each other at the reference time point. Based on this, the definitions of “a reference time point”, “a change in the second stress”, and “a change in the first stress” are unclear 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625).

Regarding claim 1, Ahn discloses a display device (see Fig. 1) comprising:
a display unit including pixels, the pixel being identical to each other and including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region (see display panel 10 in Fig. 1, including multiple pixels PXij, identical in terms of pixel circuit, disposed in different regions, based on the broadest reasonable interpretation of the claimed limitations; para[0026]);
a degradation compensator (degradation compensation unit 100 in Figs. 1-2 and 4; para[0031]) which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0039]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30”; since this is done respectively for each pixel, it is done for a first pixel and for a second pixel, as claimed, and according to a respective “luminance value curve of the light-emitting element 40 over time… stored in the LUT 162”), wherein the first degradation curve defines a luminance reduction rate according to a first stress of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second stress of the second pixel (para[0038]-para[0039]; para[0044]-para[0046]; see in Fig. 3 exemplary curve for respective pixels and light-emitting elements 40; it is noted that based on the broadest reasonable interpretation of the claimed limitation “stress” is taken as a broader term for accumulated ); and
a data driver which generates a first data signal based on the first compensated grayscale value, supplies the first data signal to the first pixel, generates a second data signal based on the second compensated grayscale value, and supplies the second data signal to the second pixel (see data driver 30 in Fig. 1; para[0027]-para[0029]; “The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image”).
However, Ahn does not appear to expressly disclose a light transmittance of the second region is greater than a light transmittance of the first region.
Wang discloses a light transmittance of a second region is greater than a light transmittance of a first region (see region A2 in Figs. 1A-2L and 4-6 with greater light transmittance than, e.g., region A1; see Abstract; para[0005]; para[0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s invention, with the teachings in Wang’s invention, to have a light transmittance of the second region is greater than a light transmittance of the first region, for the advantage of improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (para[0003]; para[0077]-para[0078]; para[0082]; para[0189]).

Regarding claim 2, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Wang discloses a display unit includes a transmissive region between a second pixel and an adjacent pixel in the second region (see e.g. regions of P1 in region A2 in Figs. 1B-1S and 2B-2L; para[0189]; para[0346]),
the transmissive region transmits at least a portion of incident light (para[0189]; para[0385]; see Figs. 1A-2L and 4-6), 
the adjacent pixel is disposed adjacent to the second pixel in the second region (see e.g. adjacent pixels in region A2 in Figs. 1B-1S), and
a resolution of the second region is lower than a resolution of the first region (para[0078]; para[0082]-para[0083]; para[0189]; para[0230]; “the pixel distribution density of the second display sub-region A2 is less than the pixel distribution density of the first display sub-region A1” as seen e.g. in Figs. 1B-1S; that is, “a second display sub-region with low pixel distribution density (i.e., low resolution)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display unit includes a transmissive region between the second pixel and an adjacent pixel in the second region, the transmissive region transmits at least a portion of incident light, the adjacent pixel is disposed adjacent to the second pixel in the second region, and a resolution of the second region is lower than a resolution of the first region, as also taught by Wang, for the para[0003]; para[0077]; para[0082]; para[0189]).

Regarding claim 3, Ahn and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region (para[0078]; para[0082]; para[0189]; para[0230]; e.g. a camera positioned under the display screen, in region A2, that can receive ambient light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region, as also taught by Wang, for the advantage of having a necessary component in the device while ensuring increasing screen-to-body ratio (para[0078]).

Regarding claim 6, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Ahn discloses the degradation compensator compensates for the first grayscale value using a first lookup table and compensates for the second grayscale value using a second lookup table (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0044]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data ),
the first lookup table includes a first grayscale compensation value corresponding to the first stress based on the first degradation curve, and the second lookup table includes a second grayscale compensation value corresponding to the second stress based on the second degradation curve (para[0038]-para[0044]; “the first operation unit 140 may calculate the degradation time Tpx of each pixel PXij using the intervals, the downscaled gray data for each pixel PXij, and reference gray data”;  “reference gray data may be a gray data value representing an initial luminance value L0 on a luminance value curve (see FIG. 3) of the light-emitting element 40 (see FIG. 1) of each pixel PXij (see FIG. 1) over time”; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij from the accumulation operation unit 150 and output the degradation compensation weight ).

Regarding claim 18, Ahn and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Wang discloses a first pixel and a second pixel emit light with a same color, and an emitting area of the first pixel and an emitting area of the second pixel are not different (see e.g. a red pixel in region A1 and a red pixel in region A2 emit red color, and each have areas that are not different, as shown e.g. in Fig. 1B; para[0041]; para[0090]; para[0095]; para[0189]-para[0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first pixel and the second pixel emit light with a same color, and an emitting area of the first pixel and an emitting area of the second pixel are not different, as also taught by Wang, as an easy way of ensuring light transmittance of the second region is greater than a light transmittance of the first region, and an overall pixel density of the second region is less than a pixel density of the first region, when improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (see  para[0003]; para[0005]; para[0077]-para[0078]; para[0082]; para[0189]-para[0190]).

Claim(s) 4-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625), as applied to claim 2 and 6 above, and further in view of An et al. (US 2017/0162103).

Regarding claim 4, Ahn and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses a voltage level of a first data signal is different from a voltage level of a second data signal when a first grayscale value and a second grayscale value are equal to each other (para[0092]; para[0235]; para[0374]-para[0375]; para[0378]; “The second display sub-region A2 includes a plurality of third pixel units 30, and the third pixel unit 30 includes a first sub-pixel 1, a second sub-pixel 2 and a third sub-pixel 3”; see in Fig. 4, “the grayscale voltage adjusting portion 201… configured to adjust a grayscale voltage of at least… the second sub-pixel 2, the third sub-pixel 3 and the first pixel 1 in the third pixel unit 30,… in the case where a display grayscale is less than or equal to a first grayscale, so as to improve the brightness of the second display sub-region A2”; based on this, it is clear that the grayscale voltage of the pixel 30 in region A2 is varied from the grayscale voltages applied to the pixel 10 in region A1 (that is, made different from each other), when a display grayscale corresponding to pixel 30 in the ), and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a voltage level of the first data signal is different from a voltage level of the second data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).
Ahn and Wang do not appear to expressly disclose a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as the first stress or the second stress increases when the first stress and the second stress are equal to each other.
An discloses a difference between a voltage level of a first data signal and a voltage level of a second data signal increases as a first stress or a second stress increases when the first stress and the second stress are equal to each other (see in Fig. 2, a difference between luminance corresponding to applied data signal to, e.g., a red pixel and, e.g., a blue pixel, increases, and thus, a voltage level difference between such data signals increases, as an accumulated stress or accumulated driving time of the red or the blue pixel increases, when the stress for ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as the first stress or the second stress increases when the first stress and the second stress are equal to each other, because such increase in difference results from differences in how different pixels degrade while undergoing the same stress or accumulated driving time (para[0029]).

Regarding claim 5, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 4). In addition, Ahn discloses each of the first pixel and the second pixel includes a transistor and a light emitting element connected to the transistor to receive a driving current through the transistor (see pixels PXij in Fig. 1; para[0005]; para[0026]).
In addition, Wang discloses a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first pixel corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other (see Figs. 3A-3B; para[0357]; para[0370]; para[0374]-para[0375]; para[0376]; para[0378]; at the light emitting stage, “a light emitting current I flows into the light emitting element 20 through the first light emitting control transistor T4, the driving transistor T1 and the second light ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first pixel corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).

Regarding claim 8, Ahn and Wang disclose all the claim limitations as applied above (see claim 6). In addition, Ahn discloses the degradation compensator includes:
an accumulator which calculates the first stress and calculates the second stress (see in Fig. 2, 140  );
a memory device which stores the first and second stress and the first and second lookup tables (see 162 in Fig. 2; para[0024]; para[0039]; para[0043]-para[0044]; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij [stress] from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij”; “The luminance value curve of the light-emitting element 40 over time may be stored in the LUT 162” for each pixel); and
a compensator which obtains the first grayscale compensation value based on the first stress and the first lookup table, compensates the first grayscale value based on the first grayscale compensation value, obtains the second stress and the second lookup table, and compensates the second grayscale value based on the second grayscale compensation value (para[0038]-para[0044]; para[0047]; see 170 in Fig. 2; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij [stress] from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij” based on the luminance value curve of each pixel; “the second operation unit 170 may produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) based on the degradation compensation weight L0/L(ATpx) for each pixel PXij received from the weight calculation unit 160 and provide the compensated gray data D'1 through D'm to the data driver 30”).
However, Ahn and Wang do not appear to expressly disclose the accumulator calculates the first stress by accumulating the first compensated grayscale value and calculates the second stress by accumulating the second compensated grayscale value.
An discloses an accumulator calculates first stress by accumulating a first compensated grayscale value and calculates a second stress by accumulating a second compensated grayscale value (see 210 in Fig. 5; para[0028]-para[0029]; para[0042]-para[0043]; para[0048]; “as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Ahn and Wang, with the teachings in An’s invention, for the advantage of more precision by calculating stress data or accumulated driving time based on compensated image data and determining corresponding compensation factor for each pixel to compensate for luminance decrease based on such accumulated stress/driving time, and producing additional compensation factors (para[0004]; para[0029]; para[0042]-para[0043]; para[0045]; para[0052]).

Regarding claim 10, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 8). In addition, Ahn discloses the first grayscale value and the second grayscale value are included in an image data (para[0027]).
In addition, An discloses the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data (para[0024]; para[0028]-para[0029]; para[0042]-para[0043]; see Figs. 2 and Fig. 5; see 230 in Fig. 5; ); and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value (para[0024]; para[0028]-para[0029]; para[0042]-para[0044]; see Figs. 2 and Fig. 5; see 230, 240 and 250 in Fig. 5; “the compensation factor calculation block 230 may calculate a red compensation factor RCF for the red sub-pixel R, a green compensation factor GCF for the green sub-pixel G and a blue compensation factor BCF for the blue sub-pixel B based on the stress data SD”; “The common factor calculation block 240 may calculate the common compensation factor CCF, the red additional compensation factor RACF, the green additional compensation factor ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data; and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value, as also taught by An, for the advantage of a device that efficiently performs a pixel degradation compensation (para[0004]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625), as applied to claim 6 above, and further in view of Nakamura et al. (US 2011/0069051).

claim 7, Ahn and Wang disclose all the claim limitations as applied above (see claim 6). However, Ahn and Wang do not appear to expressly disclose a second degradation acceleration factor, which refers to a slope of a tangent with respect to the second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to the first degradation curve.
Nakamura discloses a second degradation acceleration factor, which refers to a slope of a tangent with respect to a second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to a first degradation curve (see e.g. in Fig. 4 that a slope of a tangent with respect to a curve representing e.g. luminance Y.sub.n gradually reduced over time of a pixel, is greater than that a slope of a tangent with respect to a curve representing e.g. luminance Y.sub.1 gradually reduced over time of another pixel; this occurs because “the transition of the luminance degradation rate of each… pixel… is not uniform”; para[0069]-para[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s and Wangs’s combination, with the teachings in Nakamura’s invention, to have a second degradation acceleration factor, which refers to a slope of a tangent with respect to the second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to the first degradation curve, for the advantage of a practical and realistic indicator that provides information regarding non-uniformity of para[0069]-para[0070]; para[0079]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Wang et al. (US 2021/0065625) and An et al. (US 2017/0162103), as applied to claim 8 above, and further in view of Nakamura et al. (US 2011/0069051).

Regarding claim 9, as best understood, Ahn, Wang and An disclose all the claim limitations as applied above (see claim 8). However, Ahn, Wang and An do not appear to expressly disclose when the first grayscale value and the second grayscale value have a same value as each other at a reference time, a change in the second stress at the reference time point is greater than a change in the first stress at the reference time point.
Nakamura, as best understood, discloses when a first grayscale value and a second grayscale value have a same value as each other at a reference time point, a change in a second stress at the reference time point is greater than a change in a first stress at the reference time point (see e.g. in Fig. 4 that for a same luminance/grayscale value (e.g. at 80%), a change in accumulated time (representative of stress/degradation based on the broadest reasonable interpretation of the claimed limitations) in the curve corresponding to Yn from that point to Tk-1 is greater/steeper than a change in accumulated time in the curve corresponding to Ys ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s, Wangs’s and An’s combination, with the teachings in Nakamura’s invention, to have when the first grayscale value and the second grayscale value have a same value as each other at a reference time point, a change in the second stress at the reference time point is greater than a change in the first stress at the reference time point, because this describes differences in degree of degradation rate among pixels used in accurately correcting  picture signal and prevent burn-in (para[0004]; para[0006]-para[0007]; para[0070]). 

Response to Arguments

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. As shown above, the rejection have been amended in the same fashion as the amended claims.

Regarding claim 1, the Applicant argues on page 15 of the remarks that “Ahn does not disclose the pixels being identical to each other and including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region; a degradation compensator which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve, wherein the first degradation curve defines a luminance reduction rate according to a first stress of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second stress of the second pixel, as in claim 1”, because "Ahn does not disclose that different degradation curves are applied to pixels identical to each other, e.g., having a same structure and a same light emitting area”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that different degradation curves are applied to pixels identical to each other, e.g., having a same structure and a same light emitting area”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As shown in the above rejection, Ahn does discloses a display unit including pixels, the pixel being identical to each other and including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region (see display panel 10 in Fig. 1, including multiple pixels PXij, identical in terms of pixel circuit, disposed in different regions, based on the broadest reasonable interpretation of the claimed limitations; para[0026]);
degradation compensation unit 100 in Figs. 1-2 and 4; para[0031]) which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0039]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30”; since this is done respectively for each pixel, it is done for a first pixel and for a second pixel, as claimed, and according to a respective “luminance value curve of the light-emitting element 40 over time… stored in the LUT 162”), wherein the first degradation curve defines a luminance reduction rate according to a first stress of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second stress of the second pixel (para[0038]-para[0039]; para[0044]-para[0046]; see in Fig. 3 exemplary curve for respective pixels and light-emitting elements 40; it is noted that based on the broadest reasonable interpretation of the claimed limitation “stress” is taken as a ), as claimed. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623